PER CURIAM.
Petitioner contends that he is entitled to a full appellate review by way of habeas corpus of an order of the trial court denying his motion under Criminal Procedure Rule 1.850, 33 F.S.A. under the authority of Baggett v. Wainwright, Fla.1969, 229 So.2d 239.
The respondent’s return and the record in this cause conclusively show that the petitioner’s notice of appeal whereby he sought review of the order denying relief under Criminal Procedure Rule 1.850 was not filed within 30 days from the rendition of said order. The notice of appeal was dated on the 29th day from the rendition of the order; the envelope containing the notice of appeal was postmarked on the 30th day, and the clerk of the lower court received the same on the 33rd day after rendition of the order.
There is no allegation that the State in any way had anything to do with the notice of appeal being received by the clerk of the lower court after the 30-day appeal time established by the appellate rules. All of petitioner’s allegations of State actions depriving him of his right to appeal are actions which occurred subsequent to the expiration of the 30 days in which to perfect an appeal.
For the foregoing reasons the petition for writ of habeas corpus is discharged.
HOBSON, C. J., and PIERCE and Mc-NULTY, JJ„ concur.